Citation Nr: 1028820	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-33 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 11, 1984 
for service connection for posttraumatic stress disorder (PTSD) 
with depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1960 to March 1963 and in the United States Marine Corps 
from January 1964 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), in which the benefit sought on appeal was 
denied. 

In March 2010, the Veteran testified before the undersigned 
during hearing where the Board was seated at the Central Office 
in Washington, District of Columbia.  A copy of the transcript 
has been associated with the claims folder. 


FINDINGS OF FACT

1.  In a January 1985 rating decision, the RO granted service 
connection for PTSD with depression and assigned an effective 
date of January 11, 1984.  The Veteran did not appeal that 
decision, and it became final.

2.  The Veteran raised the matter of his entitlement to an 
earlier effective date for service connection for PTSD with 
depression in March 2006.

3.  There has been no allegation of clear and unmistakable error 
in any of the previous rating decision pertaining to the issue on 
appeal. 



CONCLUSIONS OF LAW

1.  The January 1985 RO decision is final as to the matter of the 
assignment of an effective date for service connection for PTSD 
with depression. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  The Veteran's current claim for entitlement to an earlier 
effective date for service connection for PTSD with depression 
was not timely filed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 redefined VA's duty 
to assist the Veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim, or where undisputed facts render the 
claimant ineligible for the claimed benefit.  The General Counsel 
reasoned that there was no reasonable possibility that such a 
claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. 
Reg. 59989 (2004).

Similarly, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).  


2.   Claim for Earlier Effective Date 

The Veteran is seeks an effective date for grant of service 
connection and compensation earlier than January 11, 1984 for 
PTSD with depression. 

The effective date of an award of service connection shall be the 
day following the date of discharge or release if application is 
received within one year from such date of discharge or release.  
Otherwise, the effective date of an evaluation and award of 
compensation based on an original claim (as is the case here) or 
a claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claimant 
can appeal the effective date assigned for the grant of service 
connection. 

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) with 
the decision; after receipt of a statement of the case (SOC) from 
the RO, the Veteran has sixty days from the date of the letter 
notifying him of the SOC or within the remainder, if any, of the 
one-year period from the date of the letter notifying him of 
action on appeal.  38 C.F.R. § 20.302.  If the appeal is not 
perfected within the allowed time period, then the rating 
decision becomes final.  38 C.F.R. § 20.1103 

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that where a 
rating decision which established an effective date becomes 
final, an earlier effective date can only be established by a 
request for a revision of that decision based on clear and 
unmistakable error (CUE).  Id., 20 Vet. App. at 299.  In essence, 
the Court in Rudd held that there is no "freestanding" earlier 
effective date claim which could be raised at any time.  See 
Rudd, 20 Vet. App. at 299.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  See 38 U.S.C. § 3010 (1985); 38 
C.F.R. § 3.151(a) (1985).  

Here, VA originally received the Veteran's claim for service 
connection for PTSD with depression on January 11, 1984.  By the 
way of the January 1985 rating decision, the RO granted service 
connection for PTSD with depression and assigned a 50 percent 
disability rating, effective from January 11, 1984.  The Veteran 
did not appeal this rating decision. 

In May 2006, VA received the Veteran's statement requesting an 
earlier effective date for the award of service connection for 
PTSD with depression.  The RO denied the claim in November 2007, 
and this appeal ensued.

Based on the precedential Court decision in Rudd, the Board finds 
that the Veteran's claim for an earlier effective date for the 
award of service-connection for PTSD with depression must be 
dismissed.  The 1985 rating decision which granted the Veteran's 
claim for service connection for PTSD with depression and 
assigned the effective date of January 11, 1984 is a final 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 
 
If the Veteran believed that the RO's January 1985 assignment of 
the effective date for service connection for PTSD with 
depression was incorrect, his proper recourse was to perfect an 
appeal to the Board then, within a year of the 1985 decision.  
Since the Veteran did not timely appeal that decision, it became 
final.  

That being the case, the Veteran is left with only one option in 
his attempt to obtain an earlier effective date: a claim alleging 
that the RO's January 1985 decision, which assigned the January 
11, 1984 effective date, contained CUE.  See 38 C.F.R. § 
3.105(a).  

For clear and unmistakable evidence to be present in a prior 
determination:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992),

To date, the Veteran has not alleged CUE in the January 1985 
rating decision.  Based on the precedential Court decision in 
Rudd, the Board finds that the Veteran's claim for an earlier 
effective date for the award of service-connection for PTSD with 
depression must be dismissed.  

The Board acknowledges the Veteran's argument that he is entitled 
to an effective date back to his discharge from service, because 
at the time of his discharge, and within the years following, he 
was mentally incapacitated and he could not file a claim.  In 
support of his argument, the Veteran draws attention to exception 
provided in 38 C.F.R. § 3.400 (b)(1)(ii)(B) to assignment of 
effective dates.  This exception, however, only applies to claims 
for disability pension received after October 1, 1984.  This 
exception is not applicable to claims for disability 
compensation. 38 C.F.R. § 3.400 (b)(2).   

Regardless, as noted above, the Veteran failed to appeal the 
January 1985 rating decision assigning the current effect date.  
As such, that decision is final and it is not subject to revision 
in the absence of CUE in that decision.  38 U.S.C.A. §§ 7105, 
5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding 
that only a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a final 
decision).  

In summary, the January 1985 RO decision is final as to the 
assignment of January 11, 1984 as the effective date of service 
connection for PTSD with depression.  The Court made it 
abundantly clear in Rudd that under these circumstances dismissal 
is required due to the lack of a proper claim.  See Rudd, 20 Vet. 
App. at 300.  Based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal as to this 
issue without prejudice to the Veteran's filing a CUE claim.  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date earlier than 
January 11, 1984 for service connection for PTSD with depression 
is dismissed.



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


